70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frank Willis ASKEW, Jr., Appellant,v.Lee EVERETT, Sgt., Cummins Unit, Arkansas Department ofCorrection, originally sued as "Sgt. Everett", Appellee.
No. 94-4040.
United States Court of Appeals,Eighth Circuit.
Nov. 15, 1995.Submitted Nov. 7, 1995Filed Nov. 15, 1995

Before LOKEN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Arkansas inmate Frank W. Askew appeals the district court's1 judgment for defendant after an evidentiary hearing.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas